IV117th CONGRESS1st SessionH. RES. 143IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2021Mrs. Lesko (for herself, Mr. Harder of California, Mr. Perry, Mr. Sherman, Mr. Schweikert, and Ms. Eshoo) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives regarding United States policy recognizing the Semele Massacre of 1933.Whereas the United States has a history of recognizing and condemning atrocities experienced by vulnerable and native minorities;Whereas the First World War brought untold suffering to the world, and particularly to the Assyrian people, who lost two-thirds of their numbers to violence, famine, and disease inflicted upon them by hostile forces, and found themselves in a difficult predicament as new nation-states formed around them;Whereas the Assyrians had not been included in the Sykes-Picot Agreement between the British and French Governments after the First World War and were otherwise left vulnerable as refugees in the newly formed Kingdom of Iraq;Whereas the Government of Iraq became increasingly hostile toward the Assyrians, and on August 18, 1933, exiled their leader, Patriarch Mar Eshai Shimun XXIII, to Cyprus, with the authorization of the British Government, despite the Assyrians being recognized as Britain’s smallest ally in the Middle East;Whereas the Government of Iraq rejected the Assyrian leaders’ request for autonomy and sought to cause division and animosity among them;Whereas, in August 1933, after the surrender of those Assyrians who pledged their loyalties to the Government of Iraq and laid down their arms in the interest of peace, the armed forces of the Government of Iraq targeted them for calculated slaughter that came to be known as the Semele Massacre;Whereas the greatest number of killings occurred between August 1 and September 16, 1933, when up to 3,000 unarmed Assyrian Christian men, women, and children were slaughtered by the armed forces of the Government of Iraq;Whereas at the time of the massacres, over 60 Assyrian villages were looted and destroyed by various populations urged on to destroy the Assyrian people;Whereas as a result of the massacres, numerous Assyrians were forcedly displaced within their country of Iraq, and others were forced to flee the country;Whereas the entire world was horrified at the indiscriminate slaughter of men, women, and children; andWhereas the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 (Public Law 115–441) establishes that atrocities prevention represents a United States national interest, and affirms that it is the policy of the United States to pursue a United States Governmentwide strategy to identify, prevent, and respond to the risk of atrocities by strengthening diplomatic response and the effective use of foreign assistance to support appropriate transitional justice measures, including criminal accountability, for past atrocities: Now, therefore, be itThat it is the sense of the House of Representatives that it is the policy of the United States to—(1)commemorate the Semele Massacre through official recognition and remembrance;(2)reject efforts to enlist, engage, or otherwise associate the United States Government with denial of the Semele Massacre; and(3)encourage education and public understanding of the facts of the Semele Massacre, including the United States role in the humanitarian relief effort, and the relevance of the Semele Massacre to modern-day crimes against humanity.